             Case 1:17-cv-00436-DAD-GSA Document 73 Filed 04/23/20 Page 1 of 2



 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT
 5                                    EASTERN DISTRICT OF CALIFORNIA
 6

 7   LARRY SMITH,                                          1:17-cv-00436-DAD-GSA-PC
 8                    Plaintiff,                           ORDER DENYING REQUEST FOR FREE
                                                           CERTIFIED COPY OF COURT’S ORDER
 9          vs.                                            (ECF No. 72.)
10   SGT. J. GONZALES, et al.,
11                    Defendants.
12

13   I.       BACKGROUND
14            Larry Smith (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis with
15   this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
16   First Amended Complaint filed on June 23, 2017, against defendants Sergeant J. Gonzales,
17   Correctional Officer (C/O) Johnson, C/O Castro, C/O Miner, C/O Florez, and C/O Potzernitz for
18   use of excessive force in violation of the Eighth Amendment; against defendant C/O Scaife for
19   failure to protect Plaintiff in violation of the Eighth Amendment; and, against defendant Sergeant
20   J. Gonzales for retaliation in violation of the First Amendment.1 (ECF No. 12.)
21            On April 20, 2020, Plaintiff filed a request for a certified copy of the court’s order issued
22   on February 19, 2020, which granted in part Defendants’ motion for summary judgment. (ECF
23   No. 57.)
24
                       1
25                         On February 19, 2020, the court issued an order granting summary judgment in favor of
     defendant C/O A. Fritz on all of Plaintiff’s claims against defendant Fritz based on Plaintiff’s failure to exhaust
26   remedies before filing suit. (ECF No. 57 at ¶ 2a.) In the same order, the court granted partial summary judgment
     in favor of defendant Sgt. J. Gonzales, on Plaintiff’s retaliation claims against defendant Gonzales to the extent they
27   are based on defendant Gonzales’s alleged issuance of an RVR to Plaintiff, and his alleged recommendation that
     Plaintiff be transferred. (Id. at 5 ¶¶ 2b.) The court previously issued an order on April 19, 2018, dismissing all other
28   claims and defendants from this case based on Plaintiff’s failure to state a claim. (ECF No. 19.)


                                                                1
              Case 1:17-cv-00436-DAD-GSA Document 73 Filed 04/23/20 Page 2 of 2



 1   II.       COPIES OF CASE DOCUMENTS
 2             Plaintiff is advised that the Clerk does not ordinarily provide free copies of case
 3   documents to parties. The Clerk charges $.50 per page for copies of documents, and certification
 4   fees are $11.00 per document. See 28 U.S.C. § 1914(b). Copies of a document up to twenty
 5   pages may be made by the Clerk’s Office at this court upon written request and prepayment of
 6   the copy fees. The fact that the court has granted leave for Plaintiff to proceed in forma pauperis
 7   does not entitle him to free copies of documents from the court. Under 28 U.S.C. § 2250, the
 8   Clerk is not required to furnish copies without cost to an indigent petitioner except by order of
 9   the judge.
10             Plaintiff requests a certified copy of the court’s February 19, 2020 order for purposes of
11   his appeal to the Ninth Circuit Court of Appeals. Plaintiff has not shown good cause for the court
12   to send him a free certified copy of the court’s order. Plaintiff is advised that he does not need
13   to provide a copy of the court’s order to the Ninth Circuit Court of Appeals in order to proceed
14   with his appeal. The Court of Appeals has access to all of the documents filed at the district
15   court. Nevertheless, if Plaintiff would like to request a certified copy of the February 19, 2020
16   order, he must submit a request in writing to the Clerk, a large self-addressed envelope affixed
17   with sufficient postage, and prepayment of the copy and certification costs by money order to the
18   Clerk. The February 19, 2020 order is 6 pages long. Therefore, Plaintiff must submit payment
19   by money order of $14.00 for a certified copy.
20   III.      CONCLUSION
21             Accordingly, IT IS HEREBY ORDERED that Plaintiff’s request for a free certified copy
22   of the court’s February 19, 2020 order is DENIED.
23
     IT IS SO ORDERED.
24

25          Dated:   April 23, 2020                            /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                       2
